                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                                               JS-6
                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-10811-RGK-MAA                                           Date      March 3, 2020
 Title             LUIS MARQUEZ v. PACIFIC THEATRES EXHIBITION CORP, et al




 Present: The                    R. GARY KLAUSNER, U.S. DISTRICT COURT JUDGE
 Honorable
            Sharon Williams (not present)                                      Not reported
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not present                                           Not present
 Proceedings:                 ORDER DISMISSING ACTION FOR FAILURE TO TIMELY
                              RESPOND TO OSC

        On February 14, 2020, the Court issued an Order to Show Cause ordering Plaintiff to provide
certain information regarding damages sought and whether Plaintiff or Counsel satisfy the definition of
a “high-frequency litigant.” In its order, the Court warned that failure to timely or adequately respond to
the OSC may, without further warning, result in the dismissal or the entire action without prejudice or
result in the dismissal of Plaintiff’s UNRUH claim. The Court ordered Plaintiff to respond in writing no
later than February 21, 2020.

        Plaintiff failed to timely respond. Therefore, the Court hereby dismisses without prejudice, the
action in its entirety.

         IT IS SO ORDERED.




                                                                                                   :
                                                               Initials of Preparer   SW




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
